Title: Thomas Jefferson’s Draft Bill to Create Central College and Amend the 1796 Public Schools Act, [ca. 18 November 1814]
From: Jefferson, Thomas,Central College
To: 


             ca. 18 Nov. 1814
          An Act for establishing a College in the county of Albemarle and for amending the act for establishing public schools.
          Be it enacted by the General assembly that there shall be established in the county of Albemarle, at the place which has been, or shall be established selected by the trustees of Albemarle Academy, and in lieu of such academy, an institution for the education of youth, to be called the Central College, which shall be constituted, governed and administered as follows.
          The Governor of this Commonwealth for the time being shall be the Patron of the said College, and shall have power to appoint the Visitors thereof in the first instance, and to fill up such vacancies in the Board of Visitors as may exist afterwards from time to time.
          There shall be six Visitors, who shall hold their offices each for the term of three years, if he shall so long demean himself well, of which the Chancellor of the District shall be the competent judge.
          The sd Board of Visitors shall have two stated meetings in every year, in the sd College, to wit on theofandand so many such occasional meetings as may be called from time to time by any three members, giving effectual and timely notice to the others.
          They, or a Majority of them shall have power
          to appoint a Treasurer and Proctor.
          to establish professorships, appoint professors, prescribe their duties, & the course of education to be pursued, determine the salaries & accomodations they shall recieve from the College, & the perquisites from their pupils:
          to lay down rules for the government and discipline of the Students, for their subsistence, board, & accomodation, & the charges to which they shall be subject for these & for tuition.
          to prescribe and controul the duties and proceedings of all officers, servants & others with respect to the buildings, lands & other property of the college, & to the providing subsistence, board, accomodations, and all necessaries for the Students & others appurtaining to the same, and to fix the allowance & emoluments for their services:
          and, in general to direct and do all other matters and things which to them shall seem best for promoting the purposes of the institution, and for securing, improving, and employing it’s property, which several functions may be exercised by them in the form of Bye-laws, rules, orders, instructions, or otherwise as they shall deem proper.
          There shall be a Treasurer, to be appointed by the Visitors, to hold his office during their pleasure; whose duty it shall be to recieve all monies which shall become due, or accrue to the College, to pay all monies which shall be due from it, according to such directions, general or special, as shall be given by the board of Visitors, and to render his accounts at such times, in such forms, and to such persons, as they shall require, or to themselves.
          There shall be a Proctor, to be appointed by the Visitors, to hold his office during their pleasure. in him, in trust for the College, shall be vested, transmissible to his successors, the legal estate in all property of the College, whether in possession, in interest, or in action; and he shall have authority to maintain the same in all suits, as plaintiff or defendant, which suits shall not abate by the determination of his office, but shall stand revived in the name of his successor. he shall be capable in law, and in trust for the College, of recieving subscriptions and donations real & personal, of purchasing, recieving & holding, transmissible to his successors, all property, real or personal, in possession, interest or action.
          
            
              
              It shall be his duty to superintend, manage, preserve, & improve all the property of the College, in possession, interest, or action:
            
          
          to erect, preserve, & repair the buildings, improvements & possessions:
          to provide subsistence & other necessaries, and to direct and controul the due and economical dispensation of them:
          to employ and controul all agents, servants, & others necessary for the works or the services, praedial or menial of the institution. and in all these functions he shall act conformably with the provisions and principles established by the Visitors, of whose laws regulations and orders he shall have the general execution, when not addressed to any other person.
          And for the preservation of the peace and good behavior within the College and the buildings and grounds appurtenant thereto, in cases beyond the ordinary Authority of the professors, and within the cognisance of the laws of the land, the sd Proctor shall be invested with all the powers and authorities of a justice of the peace, exercisable within the College only, or the buildings and grounds appurtenant thereto, and for cases only arising within the same. and for the due exercise of such authority, according to the laws of the land, he shall take before the court of the county the oaths of a justice of the peace, limited to that local precinct. and to his precepts the Jailer of the county shall yield obedience as to those of any other justice. but if a Student be the offender, he may be confined in any apartment in, or appurtaining to the said College, or, by a Mandate addressed to himself he may be restrained to such apartment, on pain of being committed to the common jail of the county.
          And be it further enacted that the rights and claims now existing in the said Albemarle academy and it’s trustees, shall by this act become vested in the sd Central college, and it’s proper officers, so soon as they shall be appointed: and that, in aid of the subscriptions and donations obtained, and to be obtained, and of the proceeds of the lottery authorised by the act for establishing the Albemarle academy, the said College shall, by it’s proper officers, when appointed, be authorised to demand & recieve the monies which arose from the sales of the glebe lands of the parishes of St Ann & Fredericksville in the said county of Albemarle, in whatsoever hands they may be, to be employed for the purposes of the sd College; and also to demand and recieve from the President and Directors of the literary fund, annually, a dividend of the interest or profits of that fund in the same proportion which the contributions of the sd county bore to those of the rest of the state in the preceding year, to be applied annually for the benefit of the said College.
          And with a view to the extension of a competent education to the children of the citizens of the sd county of Albemarle generally, by a division of the county into sections, or wards, and the establishment, in every ward, of a School for their education, as provided in the act for establishing public schools, passed on the 22d day of Dec. 1796. Be it enacted that the determination of the time when the sd act shall be carried into execution in the said county shall be vested in the Visitors of the sd   shall be vested College exclusively; and that in addition to the powers given by the sd act to the Aldermen, they shall be authorised to require from the parents and guardians of such children attending the Ward-schools as are able, a reasonable compensation for their tuition, to be applied in payment of the stipends to the tutors of the several Wards.
          And be it further enacted that the act passed in 1803. for establishing the sd Albemarle academy, that of the same year amending the said act, and all other provisions of other acts contrary to the purview of this act shall be repealed from and after the appointment of Visitors as therein provided.
        